              Case 3:20-cv-04343-WHO Document 12 Filed 09/23/20 Page 1 of 4




   David E. Bower (SBN 119546)
 1 MONTEVERDE & ASSOCIATES PC

 2 600 Corporate Pointe, Suite 1170
   Culver City, CA 90230
 3 Tel: (213) 446-6652
   Fax: (212) 202-7880
 4 Counsel for Plaintiff

 5
                               UNITED STATES DISTRICT COURT
 6                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

 7     ROBERT GRIER, Individually and on                Case No. 3:20-cv-04343
       Behalf of All Others Similarly Situated,
 8                                                      (plaintiff seeking to relate to 3:20-cv-04289
                          Plaintiff,
                                                        and 3:20-cv-04763)
 9
                             v.
10     FINJAN HOLDINGS, INC,. DANIEL
       CHINN, ERIC BENHAMOU, GLENN
11     DANIEL, JOHN GREENE, HARRY                        STIPULATION TO CONTINUE CASE
       KELLOGG, GARY MOORE, ALEX                         MANAGEMENT CONFERENCE AND
12     ROGERS, and MICHAEL                               [PROPOSED] ORDER
       SOUTHWORTH,
13
                                       Defendants.
14

15

16          WHEREAS, this case was filed as a putative class action on June 29, 2020 by a stockholder

17 of Finjan Holdings, Inc. (“Finjan”), alleging violation of Section 14(e) and Section 20(a) of the

18 Securities Exchange Act of 1934 and related regulations with respect to disclosures in the
19 Recommendation Statement for the tender offer by Fortress Investment Group LLC, through its

20 affiliates (collectively “Fortress”), to acquire all of the issued and outstanding shares of Finjan (the

21 “Buyout”).

22          WHEREAS, on August 31, 2020, plaintiff timely moved to consolidate all related actions

23 and to be appointed as lead plaintiff for the putative class and for appointment of his attorneys as

24 lead counsel pursuant to the Private Securities Litigation Reform Act (“PSLRA”), 15 U.S.C. § 78u-

25

26
27
      STIPULATION AND [PROPOSED] ORDER CONTINUING INITIAL CASE MANAGEMENT
28                                 CONFERENCE
             Case 3:20-cv-04343-WHO Document 12 Filed 09/23/20 Page 2 of 4




 1 4(a)(3)(B) (the “Motion”). The Motion is set for hearing on October 9, 2020 in the earlier first-filed

 2 matter styled Barnes v. Finjan Holdings, Inc. et al, 3:20-cv-04289.

 3          WHEREAS, the initial Case Management Order, issued on July 1, 2020 set an initial case

 4 management conference on September 29, 2020.

 5          WHEREAS, Plaintiff intends to file an amended complaint if appointed lead plaintiff and

 6 Defendants expect they will likely move to dismiss the amended complaint.

 7          WHEREFORE, because this case will not be at issue until after the defendants’ motion to

 8 dismiss is fully briefed and decided—and even then only if the pleading is sustained—the parties

 9 agree and respectfully submit that a continuance of the initial CMC for approximately 120 days

10 would be reasonable and propose a continuance from September 29, 2020 to January 26, 2021.

11   DATED: September 22, 2020                        Respectfully submitted,
12
                                                      /s/ David E. Bower
13   OF COUNSEL                                           David E. Bower

14   MONTEVERDE & ASSOCIATES PC                       MONTEVERDE & ASSOCIATES PC
     Juan E. Monteverde                               600 Corporate Pointe, Suite 1170
15
     The Empire State Building                        Culver City, CA 90230
16   350 Fifth Avenue, Suite 4405                     Tel: (310) 446-6652
     New York, New York 10118                         Fax: (212) 202-7880
17   Tel: 212-971-1341                                Email: dbower@monteverdelaw.com
     Fax: 212-202-7880
18   Email: jmonteverde@monteverdelaw.com             Counsel for Plaintiff
19
     Counsel for Plaintiff
20
                                                      GCA LAW PARTNERS LLP
21                                                    /s/ James L. Jacobs
                                                      James L. Jacobs
22                                                    2570 W. El Camino Real, Suite 400
                                                      Mountain View, CA 94040
23
                                                      Tel: (650) 428-3900
24                                                    Fax: (650) 428-3901
                                                      Email: jjacobs@gcalaw.com
25
                                                      Counsel for Defendants
26
27                                     2
     STIPULATION AND [PROPOSED] ORDER CONTINUING INITIAL CASE MANAGEMENT
28                                CONFERENCE
             Case 3:20-cv-04343-WHO Document 12 Filed 09/23/20 Page 3 of 4




 1 TO ALL PARTIES AND COUNSEL OF RECORD:

 2 Based on the Stipulation of the Parties and good cause appearing therefore, this CMC set for

 3 September 29, 2020 is hereby continued to January 26, 2021 at 2:00 p.m. in Courtroom 2, 17th Floor

 4 450 Golden Gate Avenue, San Francisco, CA 94102.

 5

 6 IT IS SO ORDERED,

 7

 8 _____________________________

 9 US DISTRICT COURT JUDGE
   September 23, 2020
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27                                     3
     STIPULATION AND [PROPOSED] ORDER CONTINUING INITIAL CASE MANAGEMENT
28                                CONFERENCE
             Case 3:20-cv-04343-WHO Document 12 Filed 09/23/20 Page 4 of 4




 1

 2                                    CERTIFICATE OF SERVICE

 3          I hereby certify that on September 22, 2020, I authorized the electronic filing of the

 4 foregoing with the Clerk of the Court using the CM/ECF system which sent notification of such

 5 filing to counsel of record.

 6                                                By:           /s/ David E. Bower
                                                                    David E. Bower
 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27                                     4
     STIPULATION AND [PROPOSED] ORDER CONTINUING INITIAL CASE MANAGEMENT
28                                CONFERENCE
